UNPUBLISHED

                       UNITED STATES COURT OF APPEALS
                           FOR THE FOURTH CIRCUIT


                                      No. 18-1546


SAMUEL LEROY SMITH,

                    Plaintiff - Appellant,

             v.

AIKEN COUNTY GOVERNMENT; CLAY KILLIAN, County Administrator;
COUNTY COUNCIL; NATIONWIDE MUTUAL INSURANCE COMPANY,

                    Defendants - Appellees.



Appeal from the United States District Court for the District of South Carolina, at Aiken.
Henry M. Herlong, Jr., Senior District Judge. (1:18-cv-00779-HMH)


Submitted: September 18, 2018                               Decided: September 20, 2018


Before WILKINSON and THACKER, Circuit Judges, and TRAXLER, Senior Circuit
Judge.


Affirmed by unpublished per curiam opinion.


Samuel Leroy Smith, Appellant Pro Se.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

       Samuel Leroy Smith filed a personal injury action and the district court referred

the matter to a magistrate judge pursuant to 28 U.S.C. § 636(b)(1)(B) (2012). The

magistrate judge recommended dismissing the action for lack of subject matter

jurisdiction and advised Smith that failure to file timely, specific objections to the

recommendation could result in waiver of appellate review of a district court order based

on the recommendation. Despite this warning, Smith failed to file specific objections.

The district court adopted the recommendation and dismissed Smith’s complaint for lack

of jurisdiction. Smith appeals.

      The timely filing of specific objections to a magistrate judge’s recommendation is

necessary to preserve appellate review of the substance of that recommendation when the

parties have been warned of the consequences of noncompliance. Wright v. Collins, 766
F.2d 841, 845-46 (4th Cir. 1985); see also Thomas v. Arn, 474 U.S. 140 (1985). Smith

has waived appellate review by failing to file objections after receiving proper notice.

Accordingly, we affirm the judgment of the district court.       We dispense with oral

argument because the facts and legal contentions are adequately presented in the

materials before this court and argument would not aid the decisional process.



                                                                             AFFIRMED




                                            2